DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 26-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winchell 2,615,292 in view of Colens WO 00/60921 A1.

Independent Claim 23: Winchell discloses a protected cutting device for a mower (Figs. 8-10), comprising: 
a cutting mechanism (112), configured to execute a cutting operation and movably connectable to a machine body (body of 110) of the mower; 
a side part protection (128) and a bottom protection (120) connectable to the machine body of the mower; 
the side part protection, located on a side of the cutting mechanism, to establish a protection barrier on the side of the cutting mechanism; and 
the bottom protection, located below the cutting mechanism, to establish a protection barrier below the cutting mechanism, wherein the bottom protection is provided with a grass inlet (between teeth 122), as per claim 23.
However, Winchell fails to disclose wherein the cutting mechanism is movably connected via a mover to the machine body of the mower, wherein the mover is dynamically movable relative to the machine body while the cutting mechanism is executing the cutting operation, as per claim 23. 
Colens discloses a similar cutting device for a mower wherein the cutting mechanism (10) is movably connected via a mover (11) to the machine body (9, 9’) of the mower, wherein the mover is dynamically movable relative to the machine body while the cutting mechanism is executing the cutting operation (see the boxed text of page 4 of Colens doc attached and Fig. 5), as per claim 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dynamic cutting mechanism mover of Colens on the mower of Winchell in order to protect the cutting mechanism while encountering particularly thin and particularly thick grasses during robotic mowing operations. 
  
Dependent Claims 24, 26-27, 29: Winchell, of the resultant combination above, further discloses wherein a length (the front-to-back dimension) of said bottom protection (120) is greater than or equal to a cutting diameter of said cutting mechanism (112, as seen in Figs. 8, 9), as per claim 24;
wherein said grass inlet (between teeth 122) comprises a plurality of strip-shaped slits (the recesses between each of 122 are strip-shaped as seen in Fig. 10), as per claim 27.  
However, the combination fails to disclose wherein a width of said grass inlet in a direction vertical to an advancement direction of said mower is less than 13 mm, as per claim 26;
wherein the side part protection is arranged such that the side part protection is 35 mm or less from the ground when the protected cutting device is in operation, as per claim 29.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a grass inlet width with a vertical dimension less than 13 mm, as per claim 26, and the side part protection 35 mm or less from the ground, as per claim 29, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuga WO 2016121167 A1 in view of Colens WO 00/60921 A1.

Independent Claim 23: Kuga discloses a protected cutting device for a mower, comprising: 
a cutting mechanism (31, 33), configured to execute a cutting operation and movably connectable to a machine body (14) of the mower; 
a side part protection (36S) and a bottom protection (38) connectable to the machine body of the mower; 
the side part protection, located on a side of the cutting mechanism, to establish a protection barrier on the side of the cutting mechanism; and 
the bottom protection, located below the cutting mechanism, to establish a protection barrier below the cutting mechanism, wherein the bottom protection is provided with a grass inlet (inside crook of elbow formed by 38a, 38c), as per claim 23.  
However, Winchell fails to disclose wherein the cutting mechanism is movably connected via a mover to the machine body of the mower, wherein the mover is dynamically movable relative to the machine body while the cutting mechanism is executing the cutting operation, as per claim 23. 
Colens discloses a similar cutting device for a mower wherein the cutting mechanism (10) is movably connected via a mover (11) to the machine body (9, 9’) of the mower, wherein the mover is dynamically movable relative to the machine body while the cutting mechanism is executing the cutting operation (see the boxed text of page 4 of Colens doc attached and Fig. 5), as per claim 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dynamic cutting mechanism mover of Colens on the mower of Kuga in order to protect the cutting mechanism while encountering particularly thin and particularly thick grasses during robotic mowing operations. 

Dependent Claim 25: Kuga further discloses wherein the cutting mechanism (31, 33) is configured to be eccentrically arranged below the machine body (14), deviated to one side of the machine body (best seen in Fig. 1c), as per claim 25.



Response to Arguments
Please see the updated rejections above of Winchell and Kuga now in view of Colens in response to applicant’s claim amendments. 
	With regard to the rejection of claims 26 and 29, without any criticality for the measures recited in the claims discussed in the original disclsoure, it appears that one of ordinary skill would arrive at any physical constraints desirable for the task at hand including those of claims 26 and 29. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 12, 2022